DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a) the invention was known or used by others in this country, or patented or described in a printed publication in this or a foreign country, before the invention thereof by the applicant for a patent.


Claim(s) 1-3, 11-13 is/are rejected under pre-AIA  35 U.S.C. 102(a) as being anticipated by Chun et al. US 8406767.

Regarding claim 1, A wireless transmit/receive unit (WTRU), comprising: a processor configured to: receive a handover command from a first base station associated with a source cell (UE receives handover command from source eNB, Figure 5), wherein the handover command instructs the WTRU to switch to communicating via a target cell associated with a second base station (the source eNB refers to the measurement report from the mobile terminal to make handover determination, the source eNB requests the target eNB to prepare for handover, Figure 5, column 9, lines 42-44); switch from communicating via the source cell to communicating via the target cell (the mobile terminal re-establishes the radio environment with the target eNB, column 5, lines 47-49); and transmit a message to the second base station in response to switching from communicating via the source cell to communicating via the target cell (the UE sends a confirmation regarding handover (e.g., a handover confirm message) to the target Node B, Figure 5, column 10, lines 8-10), wherein the message comprises information regarding one or more missing service data units (SDUs) and one or more received SDUs, and wherein a packet data convergence protocol, PDCP, sequence number, SN, is included in the information to indicate a missing SDU (when the mobile terminal transmits a handover confirm message to a new base station, a status report is also transmitted, it may be included in the handover confirm message, includes information related to user data properly received by the mobile terminal and not properly received by the mobile terminal, includes information related to user data with the highest sequence number, among the user data with continuous sequence numbers that was properly received on the downlink by the mobile terminal from the base station that was last accessed before accessing the new base station, includes the sequence number of the user data that was last delivered to the upper layer by the mobile terminal, among the user data that was received on the downlink by the mobile terminal from the base station that was last accessed before accessing the new base station, column 7, lines 4-6, 11-23).

Regarding claim 2, The WTRU of claim 1, wherein the one or more missing SDUs correspond to an SDU gap (includes information related to user data properly received by the mobile terminal and not properly received by the mobile terminal, includes information related to user data with the highest sequence number, among the user data with continuous sequence numbers that was properly received by the mobile terminal from the base station, column 7, lines 4-6, 11-23).

Regarding claim 3, The WTRU of claim 2, wherein the message includes a radio link control, RLC, control message (when the mobile terminal transmits a handover confirm message to a new base station, a status report is also transmitted separate from the handover confirm message, the status report message may be sent and received among RLC entities, column 7, lines 4-10).
Claims 11-13 are rejected under the same rationale.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to consider the applicability of pre-AIA  35 U.S.C. 103(c) and potential pre-AIA  35 U.S.C. 102(e), (f) or (g) prior art under pre-AIA  35 U.S.C. 103(a).

Claims 4, 14 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun in view of Shaheen et al. US 20070213060.
Regarding claim 4, The WTRU of claim 1, Chun does not disclose wherein the handover command comprises reconfiguration information to be applied by the WTRU, and the reconfiguration information comprises one or more of radio resource control (RRC) configuration information, radio link control (RLC) configuration information, medium access control (MAC) configuration information, or physical layer (PHY) configuration information.  Shaheen discloses an RRC message is a handover command for BSS to BSS relocation and when the source ENB is ready, the source ENB triggers the execution of ENB relocation by sending to the WTRU 1105 the RRC message, para. 0083.  Before the filing of the invention it would have been obvious to modify Chun to include Shaheen’s RRC messaging including reconfiguration for a enB handover.  One of ordinary skill in the art would be motivated to do so to reduce delay and processing power, para. 0009.
Claim 14 is rejected under the same rationale.

Claims 10 and 20 is/are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Chun in view of Motegi et al. US 20090239538.

Regarding claim 10, The WTRU of claim 1, Chun does not disclose wherein the processor is further configured to transmit a handover complete message to the target cell.  Motegi discloses the mobile station establishes radio synchronization with the target base station so as to establish a radio channel, and after setting the radio channel between the mobile station and the target base station, the mobile station reports a handover complete command indicating that handover completes to the target base station, para. 0064.  Before the filing of the invention it would have been obvious to modify Chun to include Motegi’s handover complete messaging. One of ordinary skill in the art would be motivated to do so to indicate successful handover.
Claim 20 is rejected under the same rationale.

Allowable Subject Matter
Claims 5-9, 15-19 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MELANIE JAGANNATHAN whose telephone number is (571)272-3163. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Asad Nawaz can be reached on 469-295-9193. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MELANIE JAGANNATHAN/Primary Examiner, Art Unit 2468